

STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (the “Agreement”), dated as of the 1st day of
April, 2008, is by and between Decorize, Inc., a Delaware corporation (the
“Company”), and Quest Capital Alliance II, L.L.C., a Missouri limited liability
company (“Quest”).


WHEREAS, on September 11, 2006, the Company issued to Quest that certain
Promissory Note in the original principal amount of $750,000.00, which was
amended by that certain Extension and Modification Agreement (collectively, the
“Note”); and


WHEREAS, the Company desires to issue and sell to Quest, and Quest desires to
purchase from the Company, 500,000 shares (the “Shares”) of the common stock,
$0.001 par value per share, of the Company (“Common Stock”), in exchange for a
reduction of the principal balance of the Note, as further set forth below;


NOW, THERFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:


1.    PURCHASE AND SALE


1.1.    Sale of Shares. Upon the terms and subject to the conditions set forth
in this Agreement, the Company hereby agrees to issue the Shares to Quest upon
the receipt of the consideration described herein, and Quest hereby agrees to
purchase from the Company, all right, title and interest in and to all of the
Shares, free of all liens, claims and encumbrances.


1.2.    Consideration. The aggregate purchase price for the Shares is the sum of
$100,000.00 (the “Purchase Price”), at a price of $0.20 per share, which shall
be paid by applying the Purchase Price against the outstanding principal balance
of the Note. The reduction in the outstanding principal balance of the Note
shall be evidenced by the issuance of an Amended and Restated Promissory Note,
in the form of Exhibit A to this Agreement (the “New Note”), which shall be
issued in full replacement and substitution for the Note. Upon issuance of the
New Note and the Shares, the Note shall cease to be of any further force or
effect.


1.3.    Closing Procedure. Concurrent with the execution of this Agreement, the
Company shall deliver to Quest stock certificate(s) representing the Shares,
issued in the name of Quest and this Agreement (the “Closing Documents”). All
actions taken on the date hereof with respect to the transactions contemplated
hereunder shall be deemed to have been taken simultaneously at the time the last
of any such actions is taken or completed.

 
1.4.    Removal of Restrictive Legends. In connection with any proposed sale of
the Shares, any legend endorsed on a certificate pursuant to Section 3.2(d) and
any related stop transfer instructions with respect to any Shares shall be
removed, and the Company shall within ten (10) business days request its
transfer agent to issue promptly a certificate without such legend to the holder
thereof, if (i) such Shares shall be registered under the Securities Act of
1933, as amended (the “Securities Act”), (ii) such legend may be properly
removed under the terms of Rule 144 under the Securities Act or (iii) such
holder shall provide the Company with an opinion of counsel, satisfactory to the
Company, to the effect that a sale, transfer or assignment of such Shares may be
made pursuant to Rule 144(k) under the Securities Act.

Page 1 of 6

--------------------------------------------------------------------------------


 
2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to Quest as follows:


2.1.    Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all necessary corporate power and authority to own or lease
its assets and to carry on its business as now being conducted and presently
proposed to be conducted. The Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which its
ownership or leasing of assets, or the conduct of its business, makes such
qualification necessary, except where the failure to be so qualified would not
result in a material and adverse change in the business, assets, financial
condition, results of operations, affairs or prospects of the Company and its
subsidiaries, taken as a whole (“Material Adverse Change”). Except for any
subsidiaries disclosed in its SEC Documents (as defined in Section 2.3), the
Company has no subsidiaries and no equity interests in any corporation,
partnership, joint venture or other entity.


2.2.    Requisite Power and Authorization. The Company has all necessary
corporate power and authority to execute and deliver the Closing Documents and
to perform its obligations under each of the Closing Documents, including
without limitation the issuance of the Shares hereunder. All corporate actions
of the Company required for the execution and delivery of the Closing Documents
and the issuance and delivery of the Shares has been duly and effectively taken,
and no further actions, authorizations or consents, including, without
limitation, any consents of the stockholders of the Company, are required. Each
of the Closing Documents constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditor’s rights,
and (ii) as limited by general principles of equity that restrict the
availability of equitable remedies.

 
2.3.    SEC Documents. The Company has filed with the Securities and Exchange
Commission (the “SEC”) all reports, statements, schedules and other documents
(collectively, the “SEC Documents”) required to be filed by it pursuant to the
Securities Act and the Securities Exchange Act of 1934 (the “Exchange Act”). As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements included in the SEC Documents
(the “Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Except (i) as may be indicated in the notes to the
Financial Statements or (ii) in the case of the unaudited interim statements, as
permitted by Form 10-QSB under the Exchange Act, the Financial Statements have
been prepared in accordance with generally accepted accounting principles
consistently applied and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal recurring year-end adjustments and
footnotes). Except as set forth in the Financial Statements filed with the SEC
prior to the date hereof, neither the Company nor any of its subsidiaries has
any liabilities, whether absolute, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to the date
of such Financial Statements, (ii) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in such Financial Statements,
which liabilities and obligations referred to in clauses (i) and (ii),
individually or in the aggregate, are not material to the financial condition or
operating results of the Company or any of its subsidiaries and (iii)
liabilities and obligations incurred in connection with the Closing Documents
and the transactions contemplated thereby.

Page 2 of 6

--------------------------------------------------------------------------------




2.4.    No Conflicts. Neither the execution, delivery and performance by the
Company of this Agreement, the other Closing Documents, and all instruments and
documents to be delivered by the Company, nor the consummation of the
transactions contemplated by any of the foregoing (i) has constituted or
resulted in, or will constitute or result in, a default under or breach or
violation of any term or provision of the Certificate of Incorporation or bylaws
of the Company, as amended, or material contracts or instruments to which the
Company or any of its subsidiaries is a party or federal, state or local laws,
rules or regulations, writs, orders, judgments or decrees which are applicable
to the Company, any of its subsidiaries or their assets, (ii) will result in the
acceleration or termination of any rights under any contract or instrument to
which the Company or any of its subsidiaries is a party or (iii) will result in
the creation or imposition of any liens, charges or encumbrances upon any assets
of the Company or any of its subsidiaries.

 
2.5.    Consents. No approval, consent, order, authorization or other action by,
or notice to or filing with, any governmental authority or regulatory agency or
any other person or entity, and no lapse of a waiting period, is required in
connection with the execution, delivery or performance by the Company of this
Agreement, any other Closing Document, the issuance and delivery of any of the
Shares or any other transactions contemplated by any of the Closing Documents
except for filings required under applicable state “blue sky” laws (which shall
be duly filed and effective prior to the issuance of the Shares if so required
under such laws).

 
2.6.    No Material Adverse Change. Since the date of the most recent SEC
Documents, the business of the Company and each subsidiary has been operated in
the ordinary course and substantially consistent with past practice and there
has not been any Material Adverse Change.

 
2.7.    Litigation. There is no claim, action, suit, proceeding or investigation
pending or to the Company’s knowledge, currently threatened against the Company
or any of its subsidiaries, or any of their respective directors or officers, in
their capacities as such, (i) that questions the validity of this Agreement or
any other Closing Document or the issuance of the Shares, or the right of the
Company to enter into this Agreement or any other Closing Document or to
consummate the transactions contemplated by any Closing Document or (ii) that
might result, either individually or in the aggregate, in any Material Adverse
Change or in any change in the current equity ownership of the Company.

Page 3 of 6

--------------------------------------------------------------------------------


 
2.8.    Validity of Shares. The Shares, when issued by the Company to Quest upon
payment in full of the Purchase Price, will be validly issued, fully paid and
non-assessable.


3.    REPRESENTATIONS AND WARRANTIES OF QUEST. Quest represents and warrants to
the Company as follows:


3.1.    Due Authorization. Quest has full capacity to enter into this Agreement
and to carry out its obligations hereunder. This Agreement has been duly
executed and delivered by Quest and constitutes the legal, valid and binding
obligations of Quest, enforceable against it in accordance with its terms.


3.2.    Investment Representations. Quest further represents and warrants as
follows:



3.2.1.
Quest is purchasing the Shares for their own account and not with a view to
resale or redistribution in a manner which would require registration under the
Securities Act, or any state securities laws, or for sale in connection with a
“distribution” as that term is used in Section 2(11) of the Securities Act, of
the shares.



3.2.2.  Quest understands that the Shares are not registered under the
Securities Act or the securities laws of any state and may not be disposed of in
whole or in part in the absence of registration under the Securities Act or any
state securities laws, unless an exemption from registration is available.


3.2.3.  Quest understands that there is a very limited public market for the
Shares and it may not be possible for Quest to readily liquidate its investment.
As a consequence, Quest may never be able to sell or dispose of such Shares and
may thus have to bear the risk of investment in such Shares for a substantial
period of time. Quest has adequate means of providing for its current and future
contingencies and has no need for liquidity with regard to its investment in the
Shares.


3.2.4.  Quest has been informed and understands that the Shares, upon issue,
will have such restrictive legends as are required by law or as the Company may
otherwise determine.


3.2.5.  Quest has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Shares and making an informed decision with respect to the purchase of
the Shares. Quest is not relying upon any representation or warranty by the
Company with respect to the value of the Shares, and accordingly no such
representations or warranties are made.


3.2.6.  Quest has had an opportunity to ask questions of and receive
satisfactory answers from the Company, or any person or persons acing on the
Company’s behalf, concerning the terms and conditions of this investment and all
such questions have been answered to the full satisfaction of Quest.

Page 4 of 6

--------------------------------------------------------------------------------


 
4.    MISCELLANEOUS PROVISIONS


4.1.    Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs and
assigns.


4.2.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
4.3.    Entire Agreement. This Agreement and the documents referred to herein
contain the entire understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties,
conveyances or undertakings other than those expressly set forth herein. This
Agreement supersedes any prior agreements and understandings between the parties
with respect to the subject matter of this Agreement.

 
4.4.    Modification. No change or modification of this Agreement shall be valid
or binding upon the parties hereto, nor shall any waiver of any term or
condition in the future be so binding, unless such change or modification or
waiver shall be in writing and signed by the parties hereto.

 
4.5.    GOVERNING LAW; VENUE. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN DELAWARE, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION. VENUE FOR ANY ACTION TO ENFORCE, INTERPRET OR
RESOLVE ANY DISPUTE WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
EXCLUSIVELY IN GREENE COUNTY, MISSOURI, AND ALL PARTIES HERETO AGREE THAT ANY
LITIGATION DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT MUST BE BROUGHT
BEFORE AND DETERMINED BY A COURT OF COMPETENT JURISDICTION WITHIN SUCH COUNTY
AND STATE. EACH OF THE PARTIES FURTHER ACKNOWLEDGE THAT SUCH VENUE IS
APPROPRIATE AND AGREE NOT TO RAISE ANY ARGUMENT THAT SUCH VENUE IS IN ANY WAY
UNDULY INCONVENIENT FOR ANY OF THEM, WITH THEIR EXECUTION HEREOF BEING EVIDENCE
OF THEIR AGREEMENT TO SUBMIT TO THE JURISDICTION OF SUCH COURTS.

Page 5 of 6

--------------------------------------------------------------------------------


 
IN WITNES WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


DECORIZE, INC.
Quest Capital Alliance II, L.L.C.
a Delaware corporation
a Missouri limited liability company
       
By: 
/s/  Steve Crowder
 
By: 
/s/  Steve Fox
   
Steve Crowder
 
Steven Fox
 
President
 
General Manager

  
Page 6 of 6

--------------------------------------------------------------------------------



